 278324 NLRB No. 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2For institutional reasons, Member Higgins agrees to apply theprecedent of Management Training Corp., 317 NLRB 1355 (1995).In this regard, he notes that a Board majority has adopted and con-
sistently applied the principles of that case.1All dates are in 1995 unless otherwise indicated.2Respondent™s unopposed motion to correct the transcript involveserrata and is granted.3Richard and Victor Pena were born in the Dominican Republic.They are not related to each other by blood or otherwise. Although
they have some knowledge of the English language, they normallyR & W Landscape & Property Management, Inc.and Service Employees International Union,Local 254, AFLŒCIO. Case 1ŒCAŒ33488August 18, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn April 11, 1997, Administrative Law Judge Rob-ert T. Wallace issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed an answering brief.The National Labor Relations Board has consideredthe decision and the record in light of exceptions and
briefs and has decided to affirm the judge™s rulings,
findings,1and conclusions2and to adopt the rec-ommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, R & W Landscape &
Property Management, Inc., Wilmington, Massachu-
setts, its officers, agents, successors, and assigns, shall
take the action set forth in the Order.Karen Hickey, Esq., for the General Counsel.Geoffrey P. Wermuth, Esq. (Murphy, Hesse, Toomey &LeHane), of Quincy, Massachusetts, for the Respondent.DECISIONSTATEMENTOFTHE
CASEROBERTT. WALLACE, Administrative Law Judge. Thiscase was tried in Boston, Massachusetts, on June 17Œ18 and
July 29Œ30, 1996. The charge was filed on October 17,
1995,1and the complaint issued on February 29, 1996.At issue is whether Respondent engaged in threats, interro-gations, and surveillance of union members in violation of
Section 8(a)(1) of the National Labor Relations Act (the Act)
and whether it discharged two employees (Richard and Vic-
tor Pena) in violation of Section 8(a)(3) of the Act.On the entire record,2including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel and Respondent, I make the
followingFINDINGSOF
FACTI. JURISDICTIONRespondent, a corporation, provides cleaning and land-scaping services at various stations of the Massachusetts Bay
Transportation Authority in the metropolitan Boston area
under contract with the MBTA. It annually provides services
valued in excess of $50,000 directly to the MBTA. Respond-
ent admits and I find that it is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act and that the Union is a labor organization within the
meaning of Section 2(5) of the Act.A threshold issue is Respondent™s contention, raised in itsanswer and pursued on brief, that the complaint should be
dismissed under Res-Care, Inc., 280 NLRB 670 (1986), be-cause MBTA™s exemption under the Act as a ‚‚public em-
ployer™™ extends to Respondent. The motion is denied. The
pertinent rationale of Res-Care was expressly overruled inManagement Training Corp., 317 NLRB 1355 (1995), affd.sub nom. Teledyne Economic Development v. NLRB, 108F.3d 56 (4th Cir. 1997). Accordingly, jurisdiction is no
longer determined on the basis of whether an employer or
governmental entity controls most of the ‚‚terms and condi-
tions of employment.™™ Instead, the relevant considerations
are whether a Respondent contracting with an exempt gov-
ernmental entity meets the definition of ‚‚Employer™™ in Sec-
tion 2(2) of the Act and the applicable monetary standard.
In this case, both matters are admitted.II. BACKGROUNDPrior to privatization of station cleaning operations, allhourly MBTA employees, including cleaners, were rep-
resented by the Amalgamated Transit Union, Local 589, the
‚‚Carmens™ Local.™™ Thereafter, the job of cleaning particular
stations was parceled out among a number of contractors,
and the employees of all but two of these came to be rep-
resented by SEIU Local 254, the Charging Union. Respond-
ent R&W is one of the two and its employee-cleaners (about
45 in number, at pertinent times herein) were not represented
by any union.During the summer of 1995, the two locals vied with eachother in seeking to represent R&W cleaners.In March, Richard Pena was hired by R&W to workweekdays as a cleaner at the MBTA station in Braintree. He
had worked for several years at the ‚‚Jackson Square™™ sta-
tion for another cleaning contractor, and during that time
MBTA™s superintendent of subway services (Jerry Romano)
came to know and call him by name. Victor Pena was hired
by R&W in June for weekend work at the Braintree and
Quincy-Adams stations.3Richard continued to work partVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00278Fmt 0610Sfmt 0610D:\NLRB\324.033APPS10PsN: APPS10
 279R & W LANDSCAPE & PROPERTY MANAGEMENTspeak Spanish, did so in testifying, and the services of an officialtranslator were required.4Sanchez claims he inquired as to ‚‚whether™™ Richard had signeda card because someone told him SEIU people were telling employ-
ees that he (Sanchez) wanted them to do so and that he merely want-
ed to dispel that impression. Assertedly, Richard replied that he was
not going to sign because he already belonged to the SEIU by virtue
of his second job at Janitronics. Later in his testimony (Tr. 327)Sanchez claims he did not ask Richard if he had signed but simply
told him ‚‚I didn™t send anyone to go sign a paper.™™5McNabb quotes Coleman as saying: ‚‚I™ll have your head on aplatter.™™6Rodriguez™ only testimony on this incident came in response toa question: ‚‚On August 4, 1995, did you tell Richard Pena to sign
a card for Local 589 of the Carmens™ union?™™ He answered ‚‚No.™™
I have credited Richard, particularly in light of his apparent candor
and the truth-enhancing detail in his account.7No complaint issued and the charges were withdrawn pursuant toan informal ‚‚non-admission™™ Board settlement agreement signed in
November. Apparently in deference to the settlement, neither
Sanchez™ ‚‚threat™™ to Richard Pena on July 18 and his ensuing in-
quiry to Victor nor Rodriguez™ ‚‚coercion™™ of Richard and Guerrero
on August 4 are alleged in the instant complaint. Accordingly, those
matters are considered only as background to an understanding of
the alleged unlawful events occurring on October 10 and 11.8Although Coleman blacked out Richard™s name, McNabb con-cedes that he knew early in September that Richard was the third
complainant.9McNabb sent two detailed replies to the MBTA, the first wasdated August 31 and the second was sent on October 4, in which
he emphatically denied payroll fraud or misuse of WHA equipment.
In the latter, he accused SEIU of twisting the truth and being willing
to do ‚‚anything to discredit me and my firm.™™time and Victor full time for another company(Janitronics) whose employees were represented by
SEIU; and both Penas were members of that union
when they began working for R&W.German Sanchez was the immediate supervisor of bothRichard and Victor. Another supervisor (Fernando
Rodriguez) also had authority over them. Sanchez and
Rodriguez, in turn, reported to R&W President Edward
McNabb. McNabb also was executive director of the Woburn
Housing Authority (WHA), a quasi-public entity in Massa-
chusetts. McNabb makes final hiring and firing decisions for
R&W, and Sanchez and Rodriguez at times have made rec-
ommendations in this regard.Neither of the Penas had any record of disciplinary prob-lems at R&W, and McNabb and their supervisors consider
them to have performed well as cleaners.On July 17, Richard signed a union authorization card forSEIU and on a break later that day he and a cleaner respon-
sible on weekdays for the Quincy-Adams station (Raphael
Guerrero, brother-in-law of Sanchez) shared that they had
each signed cards for that union. On the following day,
Sanchez told Richard he should not have signed,4adding thatthe ‚‚boss™™ said those who did so would be fired ‚‚one by
one;™™ and he asked Richard to write a letter stating that he
had signed the card by mistake. Richard told him he would
think about it. Sanchez pursued the matter each day for about
a week until Richard finally said he would write the letter,
but he never did.Victor signed an SEIU card on July 18. Shortly thereafterand apparently then unaware of that he had signed, Sanchez
told him ‚‚they™™ did not want SEIU and that he should not
sign with that union. Dissembling, Victor said he had not
done so as an R&W, employee but had become a member
of SEIU in order to retain his full-time job at Janitronics.Around this time, Victor went to a SEIU representativeand complained about being given two separate paychecks
each week for work he had done for R&W. One check, for
half his hours, was issued by R&W. The other covered the
remaining hours, was issued by Telluride Contracting Cor-
poration, and was signed ‚‚Susan McNabb, Pres.™™ by
McNabb™s wife. On investigating, the SEIU business agent
and general organizer (Donald Coleman) concluded that Vic-
tor and two other R&W cleaners had received an hourly
wage cut from about $10 per hour to $7.95 at the same time
they started to receive two paychecks for their weeks™ work.
Coleman viewed this as violative of the prevailing wage rate
mandated by the MBTA in its contracts with cleaning con-
tractors.During the afternoon of August 3, a field representative ofSEIU, claiming majority representation, presented a number
of signed authorization cards to McNabb (including those of
Richard and Victor) and asked for voluntary recognition.McNabb, aware that the same claim and demand was beingmade by the Carmens™ union, made no response.Later in the afternoon Guerrero conveyed a message toRichard Pena that Supervisor Rodriguez wanted to see both
of them at the ‚‚Green Street™™ station early on the following
morning; and that evening McNabb received a call at his
home from SEIU Business Agent Coleman. Aware that
McNabb had balked at according prompt recognition, Cole-
man told him he knew what was going on and would not
let him ‚‚get away with it.™™5Among other things he men-tioned the dual check situation and use of WHA vehicles in
servicing cleaning contracts at MBTA stations.On the morning of August 4, Richard Pena and Guerreromet Rodriguez at the Green Street station. He handed each
of them a Carmens™ union authorization card and told them
to sign it, adding that ‚‚the owner didn™t want to know about
the 254, and he was going to choose this one, the Carmens™
union.™™ They signed and turned the cards over to
Rodriguez.6In mid-August, SEIU filed charges with the Board allegingthat R&W had provided and Local 589 had accepted unlaw-
ful assistance in the organizing campaign.7Also in mid-August, Coleman called John Alywood, as-sistant deputy director of labor relations at the MBTA, and
reported his suspicions about the dual pay situation. He fol-
lowed this up with a letter to Alywood on August 29 cap-
tioned ‚‚Wage Fraud by R&W Landscape Co.,™™ in which he
listed the names of three employees (including Victor Pena)
who had complained to SEIU, mentioned that two of them
(Ortiz and Laboy) had been fired in July, and enclosed cop-
ies of checks and pay stubs.8He followed this up on Sep-tember 26 with a two-page ‚‚Supporting Memorandum™™ sent
to MBTA™s director of labor relations, Frank McDonough.9In January 1996, not having received any substantive re-
sponse from the MBTA, SEIU filed a suit against R&W in
a Massachusetts court on behalf of the three individuals. That
matter was pending when the evidentiary record here closed.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00279Fmt 0610Sfmt 0610D:\NLRB\324.033APPS10PsN: APPS10
 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Victor understood that the purpose of the meeting was to findout who wrote the note using Sanchez™ name. On the other hand,
Sanchez disclaims any intent to investigate stating that his purpose
in arranging the meeting was simply to let the Penas resolve the
problem themselves.11At a later point in his testimony, Richard admits he was presentwhen Guerrero wrote the note.12Sanchez claims he said nothing to Richard other than telling himthere would be a meeting at Braintree on Tuesday.13There is ample testimony that expressions of that type, includingderogatory ‚‚mother™™ references, are considered fighting words espe-
cially when directed to Hispanic males.14Richard interpreted the note as saying that ‚‚we [himself andGuerrero] were like little women.™™ I infer that Sanchez, an astute
‚‚hands on™™ supervisor, swiftly became aware of the note and Rich-
ard™s enraged reaction to it.15McNabb claims that he told Sanchez to bring ‚‚someone™™ andthat he learned only later that Sanchez had invited Rodriguez. For
his part, Sanchez testified that during the office visit he told
McNabb that he had asked Rodriguez to accompany him. Sanchez
also initially claimed he asked Rodriguez ‚‚because he has a smaller
truck ... convenient for me to get to the [Braintree] station at a

time when there™s traffic.™™ On cross-examination, however, he con-
ceded that he wanted Rodriguez to be there ‚‚as a witness to what
would happen.™™16There is no indication that Guerrero had been asked to be at themeeting.17Even considering the prior history, I find the question innoc-uous. It was known within the company that Richard had aligned
himself with SEIU by signing an authorization card, and the question
appears simply rhetorical and indicative of Sanchez™ surprise at see-
ing the hat on him for the first time. Accordingly, the allegation of
unlawful interrogation will be dismissed.18Victor claims Richard swung at him and missed and that he didnot respond physically. Richard states he merely waived a limp open
hand toward Victor without touching him. I find that scenario im-
probable.19Rodriguez has Victor asking Richard: ‚‚Are you going to getfree time to go get work, during working hours?™™ However, he does
not deny making the statement (quoted above) attributed to him by
Richard and credited by me. On the other hand, I decline to creditIII. ALLEGEDUNLAWFULCONDUCTONOCTOBER10
AND11
When Victor Pena arrived for work at the Quincy-Adamsstation on the morning of October 7 (Saturday), he found in
the cleaners™ closet a handprinted note in Spanish which
reads as follows:VICTORPENA
PLEASE. IWANT
[YOU] TODOTHEBATHROOMSIN
BRAINTREEANDQUINCY
-ADAMS, ANDINBRAINTREE
,TOPICKUPTHEGARBAGETHATACCUMULATESIN

FRONTOFWHERETHETAXISTANDIS
, BECAUSETHE
TAXIDRIVERSHAVEPUTINACOMPLAINTTHATTHEY

HADTWOFLATTIRESDUETOBROKENBOTTLES
, THATRICHARDFOUNDIT
[SO] ONMONDAYMORNING
, ANDYOUDON
™TEVENUSETHEMOPS
, THATTHEYREMAIN
DRY... 
IWANTTOFINDALLOFTHEM
[THEBATH
-ROOMS] MONDAYMORNINGVERYCLEAN
, ANDONE
PAYSYOU30HOURS
. IFYOUDON
™TWANTTOWORK
,JUSTTELLUSSOTHATWECANFINDANOTHERPERSON

TOTAKETHISPIECEOFCAKE
.GERMANSANCHEZ
Greatly disturbed, Victor promptly called Sanchez at homeand chided him for leaving a note rather than speaking to
him about complaints. Sanchez expressed surprise and, after
Victor read the note, denied any knowledge of it. They then
focused on possible authors and concluded that it was prob-
ably done by Guerrero and/or Richard Pena who, respec-
tively, were the weekday cleaners at the Quincy-Adams and
Braintree stations. Aware that Victor was ‚‚upset,™™ Sanchez
told him he would speak with Rodriguez and arrange a meet-
ing on the following Tuesday.10That afternoon Sanchez hap-pened to meet Richard on a neighborhood street. He told him
about Victor™s concern and asked if he had written the note.
When Richard replied, ‚‚Guerrero did it,™™11Sanchez, said hewould arrange to meet him, Guerrero and Victor on Tuesday
at the Braintree station ‚‚to fix the problem.™™12On Sunday afternoon just before leaving work, Victorplaced in the same closet an unaddressed note in which he
accused the authors of the prior note of doing a ‚‚woman-
like™™ thing13and admonished them to tend to their ownwork; and the note was seen early Monday morning by
Guerrero and Richard Pena.14Later that day Sanchez briefedMcNabb about the situation and the meeting set for the nextday. McNabb told him to bring Rodriguez with him for the‚‚investigation.™™15On Tuesday morning Sanchez asked Rodriguez to drivehim and Victor to the Braintree station for a meeting with
Richard Pena.16Assertedly, he did not mention andRodriguez did not ask anything about the purpose of the
meeting. Sanchez met Rodriguez at about 1 p.m. in Roxbury
and they drove for about 10 minutes to Fields Corner (again,
assertedly, without mentioning the meeting) where they
picked up Victor and drove on to the Braintree station, arriv-
ing at about 1:30 p.m.Rodriguez stopped in the taxi parking area about 25 to 30feet from the public entrance. Sanchez found Richard stand-
ing near the entrance. He was wearing an SEIU hat given
him a few days earlier and Sanchez asked, ‚‚Who gave you
that hat?™™ He replied, ‚‚I got it [from the union] at
Janitronics.™™ Sanchez did not pursue the matter, and together
they went to the truck.17Then the two supervisors and thePenas walked to the end of the busway to a point about 120
feet from the entrance but still on MBTA property. Only
Richard wore clothing (an orange ‚‚T™™ shirt) having an
MBTA connection. There Rodriguez and Sanchez sat on a
ledge and Rodriguez, addressing Victor, said, ‚‚Tell Richard
why you are mad.™™ The Penas promptly began yelling and,
among other things, accused one another of having ‚‚bad
mothers.™™ A rapid flurry of punches ensued. At that point,
Rodriguez ‚‚jumped up ... got in the middle and ...

asked ‚what are you guys doing?™... [and] they stopped.™™

The whole incident lasted 20 to 30 seconds. Both supervisors
state that neither of the Penas had cuts or bruises.18On returning to the truck, Rodriguez told the Penas he hadto tell McNabb because ‚‚maybe someone in the MBTA sta-
tion had seen them fighting.™™ Neither of the Penas re-
sponded. Then Richard asked for 2 hours off on the follow-
ing day. Sanchez approved on condition that Guerrero agreed
to cover for him. Rodriguez interjected: ‚‚They are asking for
permission to go look for work ... [they know] what hap-

pened to Sammy [Laboy] and Franklin Ortiz for having the
big mouth.™™19Leaving Richard standing on the sidewalk, theVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00280Fmt 0610Sfmt 0610D:\NLRB\324.033APPS10PsN: APPS10
 281R & W LANDSCAPE & PROPERTY MANAGEMENTVictor™s claim that Rodriguez went on to say ‚‚somebody was givinginformation to the union and I have my own sources of information
[as to who it was].™™ Richard did not corroborate Victor and the
statement appears incongruous.20Victor also claims that during the ride to the Braintree stationRodriguez questioned him about how long he and Richard worked
at Janitronics and whether they were SEIU members. As to the latter
inquiry, he gave the same response he had given Sanchez in JulyŠ
that they had to belong in order to retain jobs at Janitronics. He also
claims that Rodriguez asked the same questions again on the ride
back to Milton. I am not persuaded that the questions were asked.
By that time the answers were well known by management and it
appears likely that Rodriguez through contact with Sanchez and oth-
erwise knew of the Penas™ membership and that Victor had com-
plained (‚‚bigmouthed™™) to SEIU about the dual check situation.21Romano and Rodriguez offered somewhat different versions ofpostfight event. Romano claims that on October 10 [‚‚I™m guessing
it was maybe 10 or 11 o™clock™™] an anonymous non-Hispanic male
called and told him a cleaner at the Braintree station had just partici-
pated in a fight, that right after the caller hung up he ‚‚beeped™™
Rodriguez, that Rodriguez called back right away, that he told
Rodriguez he had received a ‚‚complaint™™ about a fight involving
an MBTA cleaner, and that Rodriguez replied that two cleanersŠ
the PenasŠwere involved. Romano states he at once called
McNabb, told him he had spoken with Rodriguez, recounted what
Rodriguez had said, requested that both Penas immediately ‚‚be re-
moved from MBTA property and dismissed,™™ and agreed to confirm
the request in writing. For his part, Rodriguez testified that he re-
sponded to Romano™s ‚‚beep™™ sometime around 3 p.m., that Romano
told him he had received a call about a fight at the Braintree station
and asked: ‚‚What happened?™™ Without giving (or being asked for)
details, Rodriguez told him Richard and Victor Pena were the par-
ticipants, Romano assertedly asked, ‚‚Who is Victor?™™ Rodriguez
told him he was a cleaner on weekends. After that reply, Romano
‚‚hung up immediately.™™ Rodriguez also claims he called McNabb
at home ‚‚after 5:00 p.m., I think™™ and informed him that the Penas
had fought in Braintree. McNabb assertedly told him to suspend
them until he (McNabb) had an opportunity to investigate. Accord-
ing to Rodriguez, no details were asked for or given, and neither he
nor McNabb mentioned any earlier conversation with Romano.22A few days prior to sending the letter, Romano received a copyof a letter to MBTA dated October 4 in which McNabb vigorously
disputed SEIU™s dual pay allegations and specifically named Victor
Pena as one of the complaining cleaners.23Sanchez chose not to invite the other suspect, his brother-in-lawRaphael Guerrero.24There is no indication that Rodriguez used the word ‚‚big™™ indescribing the incident to McNabb or anyone else.others got into the truck and drove for 15 to 20 min-utes to the Milton MBTA station where Victor took
the ‚‚T™™ to his weekday job at Janitronics.20According to McNabb: Rodriguez called him that after-noon shortly after lunch and told him that the Penas had had
a ‚‚big™™ fight at the Braintree station. Without asking for de-
tails, he told Rodriguez to suspend them until such time as
‚‚I figure out what to do.™™ Shortly thereafter he received a
phone call from Jerry Romano, MBTA™s superintendent of
subway services, who told him he knew about the fight and
did not want the Penas on MBTA property anymore.21In response to McNabb™s request, Romano sent him a let-ter dated and received on October 11, the pertinent portion
of which of which reads as follows:Fighting is a very serious offense and is not toleratedby Massachusetts Bay Transportation Authority. There-
fore I request that the two employees ... [the Penas]

be relieved of duty and are not to work at any of the
Massachusetts Bay Transportation stations or facilities
in the future.22Without further inquiry, McNabb on October 11 sent a cer-tified letter to each of the Penas to which he attached copies
of the MBTA letter. McNabbs letter reads pertinent part:This is to notify you that your services are no longerrequired.The reason for this action is necessitated by your be-havior on October 10, 1995 where you were observed
by R & W personnel in a physical altercation....Additionally the MBTA has mandated that you notbe allowed to resume work on their property.Romano made no inquiries when he learned in May 1996that Richard Pena was again working as a cleaner at an
MBTA station. When asked about this, he testified: ‚‚[I had]
No objection, I mean, I wasn™t out to hurt anyone.™™III. DISCUSSIONI find the Penas™ discharge unlawful for two reasons.Induced misconduct. When an angry Victor Pena called hisimmediate supervisor (Sanchez) at his home early on a Satur-
day morning and read the note he had just found in the
cleaners™ closet at the MBTA™s Quincy-Adams station,
Sanchez™ reaction was not what might reasonably be ex-
pected. He was not concerned that someone had signed his
name to the note, nor was he interested in finding out wheth-er the claimed cleaning misfeasances had in fact occurred.
Admittedly, he never intended to investigate those matters.
Instead, he arranged a meeting between Victor, Richard Pena
(one of the two likely authors of the note23) ‚‚to let ...
[them] resolve the problem [themselves],™™ and he asked co-
Supervisor Rodriguez to attend ‚‚as a witness.™™ And after
going out of their way to drive the off-duty Vincent to the
MBTA station where Richard was working and bringing
them together well away from the main entrance, the two su-
pervisors sat down and watched while the two Penas prompt-
ly engaged in flurry of name calling and blows. After about
30 seconds they were disengaged by Rodriguez who shortly
thereafter informed owner McNabb of the Penas™ ‚‚big™™24fight at the station. McNabb ordered their immediate suspen-
sion and fired them on the following day.Why did the supervisors go to this much trouble whenthey had no intention of making an official investigation as
to whether the derelictions cited in the note actually occurred
and who put Sanchez™ name on it? The answer is not hard
to find.During the preceding summer and continuing through Oc-tober 10 when the incident at the Braintree station occurred,
two unions (SEIU and the Carmens™ Local) were vying to
represent R&W employees. Owner McNabb was not well
disposed toward SEIU because, among other things, it was
pursuing with the MBTA a claim that R&W was defrauding
employees through a dual paycheck arrangement; and in a
letter to MBTA dated October 4, he accused SEIU of twist-
ing the truth and being willing to do ‚‚anything to discredit
me and my firm.™™The supervisors were well aware of McNabb™s concern.As found above, Sanchez told Richard Pina that the ‚‚boss™™VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00281Fmt 0610Sfmt 0610D:\NLRB\324.033APPS10PsN: APPS10
 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
25The situation is akin to ‚‚provoked™™ misconduct found in Cat-erpillar Inc., 322 NLRB 674 (1996), and condonation found in Vir-ginia Mfg. Coleman, 310 NLRB 1261 (1993). Compare Douglas &Lomason Co., 304 NLRB 322, 325Œ327 (1991).26R & W distributes a copy of Personnel Work/Behavior Rules toeach new hire. The Rules delineate a system of discipline commenc-
ing with verbal warnings and proceeding to written warnings fol-
lowed by suspensions and terminations. Fighting is not included in
a listing of offenses for which termination is warranted.27McNabb had never before sought a written directive from any-one prior to terminating employees and Romano had never before
sent one.28In its brief, the General Counsel moves to amend the complaintto include this as an unlawful threat allegation; and Respondent op-
poses the motion. Respondent had adequate opportunity to, and did,
respond to the adverse testimony. The motion is granted.said he would fire employees who signed SEIU authorizationcards ‚‚one by one™™ and Rodriguez cautioned Victor Pena
that ‚‚they™™ did not want SEIU. Indeed, at a later time
Rodriguez coerced Richard and another employee (Guerrero)
into signing cards for the Carmens™ Local. Also, there is
ample evidence that they knew the Penas were already
aligned with SEIU since both had second jobs at Janitronics,
a company signatory to a contract with SEIU containing a
union-security clause; and Rodriguez knew Victor was one of
three R&W employees who had complained to SEIU about
the dual check situation. This is apparent from his overheard
comment to Sanchez just after the October 10 incident:
‚‚They [the Penas] are asking for permission to go look for
work ... [they know] what happened to Sammy [Laboy]

and Franklin Ortiz for having the big mouth.™™In view of the above, I am persuaded that Sanchez sawin Victor™s angry complaint about the note an opportunity to
rid the company of two SEIU supporters by facilitating a dis-
chargeable offense, i.e., a fight between the Penas on MBTA
property. To that end he obtained their assent to a meeting
‚‚to fix the problem™™ (thereby effectively deterring them
from prematurely venting their anger off MBTA property),
arranged to drive Victor to the MBTA station where Richard
was at work, had Rodriguez there ‚‚as a witness™™ and, after
inviting the Penas to confront each other, sat down to ob-
serve a predictible result.I conclude that by those actions the supervisors reasonablyexpected and knowingly induced a violation of the ‚‚no fight-
ing™™ rule for which the Penas were summarily discharged
and that they did so for an unlawful purpose, i.e., because
of the Penas™ protected activity in supporting a union. Ac-
cordingly, the rule violation may not be used as a justifica-
tion for what otherwise would be discriminatorily imposed
discipline.25The circumstance that the Penas were discharged not bythe supervisors but by Owner McNabb does not alter the sit-
uation because I am persuaded that they proceeded with his
full knowledge and approval. Through Sanchez, McNabb had
prior knowledge of the potentially volatile dispute between
the Penas, and it was at his direction that Sanchez brought
Rodriguez to the prearranged ‚‚investigation™™ as a ‚‚wit-
ness.™™Pretext. The ‚‚big™™ fight for which McNabb™s claims tohave discharge the Penas is wholly uncorroborated in this
proceeding. Indeed, Supervisor Rodriguez testified that when
he called and told McNabb they had fought, no details were
asked for or given; and McNabb admittedly did not conduct
any investigation. In fact the incident occurred well removed
from the public entrance of the MBTA station and during the
nonpeak (midday) period; and the supervisor ‚‚witnesses™™
both testified that the entire ‚‚fight™™ was over in 20 to 30
seconds and produced no visible injury to the participants or
anyone else.Further, McNabb™s precipitous action in discharging thePenas is a departure from past company practice in discipli-
nary cases. Typically, he investigated complaints about em-
ployees and invited recommendations from Sanchez andRodriguez; and discipline was administered on a progressivebasis.26Omission of that pattern here assertedly was due tothe written request of MBTA official Romano ‚‚that the two
employees be relieved of duty and are not to work at any
of the Massachusetts Bay Transportation stations or facilities
in the future.™™ That statement, however, admittedly was so-
licited by McNabb and I am persuaded that Romano wrote
it simply to accommodate McNabb.27In that regard, Romanois shown to have had even less information than McNabb as
to what happened at the Braintree station and the bona fides
of his claim that the incident warranted permanent removal
of participants from MBTA property is compromised by the
fact that he took no action on learning that Richard Pena was
again working as a cleaner at an MBTA station for another
contractor.In these circumstances, having in mind that the Penas hadno prior disciplinary actions taken against them and are con-
ceded to have performed well as cleaners, I reject as
pretextual the reason given for their discharges and find the
real reason was McNabb™s desire to weaken the representa-
tional claims of an unfavored union (SEIU) by terminating
two of it™s known supporters.CONCLUSIONSOF
LAW1. For the reasons stated above, Respondent R&W violatedSection 8(a)(1) and (3) of the Act in discharging Richard and
Victor Pena.2. In the context in which it was uttered, the comment ofRespondent™s supervisor on October 10 (‚‚[The Penas] ...

[know] what happened to Sammy [Laboy] and Franklin Ortiz
for having the big mouth™™) is a veiled threat that employees
would be discharged for engaging in protected concerted ac-
tivities (such as reporting perceived irregularities in wage
payments to union representatives) in violation of Section
8(a)(1).283. Those violations have affected, and unless permanentlyenjoined will continue to affect, commerce within the mean-
ing of Section 2(6) and (7).REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.Among other things, it must offer the unlawfully dis-charged employees reinstatement and make them whole for
any loss of earnings and other benefits, computed on a quar-
terly basis from date of discharge to date of proper offer of
reinstatement, less any net interim earnings, as prescribed in
F.W. Woolworth Co
., 90 NLRB 289 (1950), plus interest asVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00282Fmt 0610Sfmt 0610D:\NLRB\324.033APPS10PsN: APPS10
 283R & W LANDSCAPE & PROPERTY MANAGEMENT29If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.30If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™computed in New Horizons for the Retarded, 283 NLRB1173 (1987).DispositionOn these findings of fact and conclusions of law and onthe entire record, I issue the following recommended29ORDERThe Respondent, R & W Landscape & Property Manage-ment, Inc., Wilmington, Massachusetts, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Discharging or otherwise discriminating against anyemployee for supporting Service Employees International
Union, Local 254, AFLŒCIO or any other union.(b) Threatening to discharge or otherwise discipline em-ployees because they engage in protected concerted activities,
such as reporting perceived irregularities in wage payments
to Service Employees International Union, Local 254, AFLŒ
CIO or any other union.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Within 14 days from the date of this Order, offer Rich-ard Pena and Victor Pena full reinstatement to their former
jobs or, if those jobs no longer exist, to substantially equiva-
lent positions, without prejudice to their seniority or any
other rights or privileges previously enjoyed.(b) Make Richard Pena and Victor Pena whole for anyloss of earnings and other benefits suffered as a result of the
discrimination against them in the manner set forth in the
remedy section of the decision.(c) Within 14 days from the date of this Order, removefrom its files any reference to the unlawful discharges, and
within 3 days thereafter, notify the employees in writing that
this has been done and that the discharges will not be used
against them in any way.(d) Preserve and, within 14 days of a request, make avail-able to the Board or its agents for examination and copying,
all payroll records, social security payment records, time-
cards, personnel records and reports, and all other records
necessary to analyze the amount of backpay due under the
terms of this Order.(e) Within 14 days from the date of this Order, post at itsoffices in Wilmington, Massachusetts, copies of the attached
notice marked ‚‚Appendix.™™30Copies of the notice, in bothEnglish and Spanish, on forms provided by the Regional Di-
rector for Region 1, after being signed by the Respondent™s
authorized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps shall
be taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material. In the
event that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility in-
volved in these proceedings, the Respondent shall duplicate
and mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the Re-
spondent at any time since October 17, 1995.(f) Within 21 days from the date of this Order, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that the Respondent has taken to comply.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
discharge or otherwise discriminate againstany of you for supporting Service Employees International
Union, Local 254, AFLŒCIO or any other union.WEWILLNOT
threaten to discharge or otherwise disciplineyou because you engage in protected concerted activities,
such as reporting perceived irregularities in wage payments
to Service Employees International Union, Local 254, AFLŒ
CIO or any other union.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed by Section 7 of the Act.WEWILL
, within 14 days from the date of the Board™sOrder, offer Richard Pena and Victor Pena full reinstatement
to their former jobs or, if those jobs no longer exist, to sub-
stantially equivalent positions, without prejudice to their se-
niority or any other rights or privileges previously enjoyed.WEWILL
make Richard Pena and Victor Pena whole forany loss of earnings and other benefits resulting from their
discharge, less any net interim earnings, plus interest.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00283Fmt 0610Sfmt 0610D:\NLRB\324.033APPS10PsN: APPS10
 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILL
, within 14 days from the date of the Board™sOrder, remove from our files any reference to the unlawful
discharges of Richard Pena and Victor Pena, and WEWILL
,within 3 days thereafter, notify each of them in writing thatthis has been done and that the discharges will not be usedagainst them in any way.R & W LANDSCAPE& PROPERTYMANAGE-MENT, INC.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00284Fmt 0610Sfmt 0610D:\NLRB\324.033APPS10PsN: APPS10
